Citation Nr: 1753705	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  12-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for status post left total knee arthroplasty ("left knee replacement"), for the period from July 1, 2016.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to April 1983.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In December 2014, the Board denied the Veteran's increased rating claim for the period prior to April 9, 2010, and remanded the issue remaining on appeal with instruction to obtain relevant VA treatment records and schedule the Veteran for a VA examination.  The relevant records were obtained and the Veteran underwent an examination in February 2015.  In June 2015, the Board again remanded with instruction to assist in obtaining relevant private treatment records, including those pertaining to the surgical knee replacement which the Veteran underwent in May 2015.  These records were subsequently obtained.  In December 2016, the Board awarded an increased rating for the period from April 9, 2010, to May 4, 2015, and remanded for the period from July 1, 2016, with instruction to provide another VA examination.  Such an examination occurred later that month, and the Board is therefore satisfied that the instructions in its remands of December 2014 and June 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's left knee replacement is not productive of chronic residuals consisting of severe painful motion or weakness; intermediate degrees of residual weakness, pain, or limitation of motion; or the functional equivalent thereof.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for status post left total knee arthroplasty, for the period from July 1, 2016, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased rating for his left knee status post total knee replacement.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Knee replacements are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which warrants a 100 percent rating for one year following implantation of the prosthesis.  A minimum 30 percent rating is warranted thereafter.  Chronic residuals consisting of severe painful motion or weakness warrants a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are to be evaluated by analogy under Diagnostic Codes 5256, 5261, or 5262.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of extension of the leg is rated at 40 percent when limited to 30 degrees and at 50 percent when limited to 45 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

The Veteran underwent a VA examination in December 2016.  He reported very little pain in the left knee in mornings which subsides during the day, though pain could be 8-9/10 or 2-3/10 depending on the weather, it being worse when damp and cold.  He reported that he walked every day for exercise.  He reported flare-ups, occurring 2-3 times per week, with pain rated at 8-9/10 after standing long periods of time.  He reported occasional use of a cane.  Flexion was limited to 100 degrees in active motion and 110 degrees in passive motion.  Extension was full to 0 degrees in active and passive motion.  Pain was noted on flexion but did not cause functional loss.  There was no additional functional loss with repetitive testing.  The Veteran was not examined immediately after repetitive use over time, and the examination was neither medically consistent nor inconsistent with Veteran's reports describing functional loss with repetitive use over time and with flare-ups.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time; the examiner was unable to say whether the same was true with regard to flare-ups without mere speculation.  There was evidence of crepitus.  There was no objective evidence of localized tenderness, pain on palpation, or pain with weight bearing.  Muscle strength was full.  There was no ankylosis, subluxation, instability, or effusion.  Stability tests were normal.  There was no evidence of recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  There was no history of a meniscus condition.  The examiner noted that the knee replacement causes functional impact through pain with prolonged walking for more than 30-45 minutes.

The Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's left knee replacement.  Higher ratings are available for chronic residuals consisting of severe painful motion or weakness; intermediate degrees of residual weakness, pain, or limitation of motion; or the functional equivalent thereof.  The evidence weighs against such manifestations.  The December 2016 VA examination showed symptomatology that was mostly mild with occasional flare-ups.  Such symptoms do not approach the severe painful motion or weakness which warrants a 60 percent rating.  As to intermediate degrees of residual symptoms, his flexion range was far less severe than that which warrants a 10 percent evaluation, much less the equivalent of an intermediate degree which would analogize to a 40 or 50 percent evaluation.  His extension was full and without pain.  The examiner found that limitation of motion did not cause any functional loss.  While the Veteran reported flare-ups with severe pain, the inability to walk for more than 30-45 minutes, and the occasional use of a cane, the Board does not find these symptoms to be the functional equivalent of such symptomatology as ankylosis, extension limited to 30 degrees or more, or nonunion of the tibia and fibula.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's left knee replacement.


ORDER

An evaluation in excess of 30 percent for status post left total knee arthroplasty, for the period from July 1, 2016, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


